CRIMINAL APPEALS - CERTIFICATE
                                     To Be Filed with Court of Appeals
                                      TRIAL COURT NO.: B09-09

                                                                                       FILED IN
STATE OF TEXAS                                                        IN THE DISTRICT  COURT'
                                                                               4th COURT        .
                                                                                         OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
Vs.                                                                            06/12/2015
                                                                      198th JUDICIAL      10:50:04 AM
                                                                                       DISTRICT
                                                                                  KEITH E. HOTTLE
Margaret Jane Griffith                                                OF KERR COUNTY,   Clerk
                                                                                           TEXAS


1. Date Notice of Appeal filed in Trial Court:     May 15 th , 2015

2. Has a motion for new trial been filed:     X      Yes   _ _ _No         Date Filed:- - - - - -
                                            ---"'-'=--


   Will a motion for new trial be filed:                         _ _No            X     (Unknown)
                                               - - -Yes
3. Date of Judgment signed: April 20th, 2015

4. The Honorable: M. Rex Emerson presided at trial.

5. The Defendant is represented by: M. Patrick Maguire, Bar No. 24002515
327 Earl Garrett Ste 103. Kerrville, Tx 78028 Phone: 830-895-2590

6. The State is represented by: Scott Monroe Bar No. 14272700
402 Clearwater Paseo, Ste. 500, Kerrville, Tx 78028 Phone: 830-315-2460

7. Defendant's Counsel is _ _Retained          X    Appointed ___Pro se

8. Defendant was convicted in this court of the offense of: Delivery of a Controlled Substance Penalty
Group One -1-4 GR. Enhanced and Habitual

9. Name & Address of Court Reporter: Paula Beaver, PO Box 233, Comfort, Tx 78013

10. The trial was before the Court: Without a Jury X , A Jury on both Guilt &         Punishment~,
A Jury on Punishment Only _ _ , A Jury on Guilt Only_ __

11. Sentence was imposed/suspended on: April 20th , 2015 Punishment assessed: 40 Years in the
Institutional Division-TDCJ

Witness my hand this the 12th day of June, 2015.

Robbin Burlew
Kerr County District Clerk
                                                             FILED {~       (so:    20J,.C
                                                                 C   'fii8 6L       M
                                                                     ROBBIN BukLEW
                                                              Dlstr.· Cle    rr County, TX

                                    NO. B09-09                 fACI.~"""'~~LIooIIi- _put)'

STATE OF TEXAS                            §   IN THE DISTRICT COURT
                                          §
vs.                                       §   198TH JUDICIAL DISTRICT
                                          §
MARGARET GRIFFITH                         §   KERR COUNTY, TEXAS

                                NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

        Now comes Margaret Griffith. Defendant in the above styled and numbered

cause, and gives this written notice of appeal to the Court of Appeals of the State of

Texas from the judgment of conviction and sentence herein rendered against Margaret

Griffith.

                                       Respectfully submitted,

                                       M. PATRICK MAGUIRE, P.C.
                                       Attorney and Counselor
                                       945 Barnett Street
                                       Kerrville, Texas 78028
                                       Tel: (830) 895-2590
                                       Fax: (83 895-2594



                                       By:_....:.....-_...::!-_1.......::~_---1~___t---+--
                                           M. Patrick Maguire
                                           State Bar No. 24002515
                                           mpmlaw@ktc.com
                                           Attorney for Margaret Griffith
..
                                 CERTIFICATE OF SERVICE

           This is to certify that on May 14, 2015, a true and correct copy of the above and

     foregoing document was served on the District Attorney's Office, Kerr County, 402

     Clearwater Paseo, Suite 500, Kerrville, Texas 78028, by facsimile transmission to (830)

     315-2461.
                                                 CAUSE NO. B09-09 

TIlE STATE OF TEXAS                                §            IN TIfE DISTRICT COURT

VS.                                                 §                198m JUDICIAL DISTRICT

MARGARET JANE GRIFFI1lf                             §                KERR COUNTY. TEXAS

             TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL

        I, Judge of the trial court, certify this criminal case:

~ot a plea-bargain case, and the defendant has the right of appeal. [or]
        is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial and not
        withdrawn or waived, and the defendant has the right ofappeal. (or]

        is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the right
        ofappeal. [or] 


        is a plea-bargain case. and the defendant has NO right of appeal. [or) 





I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68
ofthe Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy ofthe
Court ofAppeals's judgment and qlinion to my last known address and that I have only 30 days in which to file
a pro se petition for discretionary review in the Court ofAppeals. Tex. R App. P. 68.2 I acknowledge that, ifI
wish to appeal this case and if I am entitled to do so, it is my duty to inform my appeUate attorney, by written
communication, of any change in the address at which I am cum:ndy living or any change in my current prison
unit. I understand that. because of appellate deadlines. ifl fiJi) to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary review.



~~
Mailing address:
                                                 
            Defendant's Counsel
                                                              State Bar ofTexas identification number:
Telephone number:                                             Mailing address:
Faxnwnber (ifany):                                            Telephone number:
                                                              Fax number (if any):
                                              Cause No. B09..Q9

 THE STATE OF TEXAS                                      §              IN THE 198TH JUDICIAL
 V.                                                      §              DISTRICT COURT OF
 MARGARET JANE GRIFFITH                                  §              KERR COUNTY. TEXAS


                                            ADJUDICATION OF GUILT:
                                SENTENCE To Institutional Division, TDCJ
                                                                                                 FIL~~9toQ~ ~1S
                          DATE OF JUDGMENT:                  April 20, lOtS
                            JUDGE PRESIDING:                 M. REX EMERSON
                      ATTORNEY FOR THE STATE:                scon F. MONROE
                 ATTORNEY FOR THE DEFENDANT:                 PEIIY CORTESE
                                    OFFENSE:                 DElIVERY OF A CONTIOLlED SUasTANCE PENALTY GIOUP
                                                             ONE - 1-4 GI. ENHANCED AND HABITUAL
                         STATUTE FOR OFFENSE:                Adlcle 481.1120, Sedion     • Health and Safety Code
                          DEGREE OF OFfENSE:                 first Degree felony
              APPLICABLE PUNISHMENT RANGE                    Hablual OIfender (25·" yrs or lie In prison)
             Iinciuding enhancements if any):
                             DATE OF OFFENSE:                SEI'I'fMBEI 25, 2009
   DATE OF COMMUNITY SUPERVISION ORDER:                      NOVEMBER 2. 2009
                       CHARGING INSTRUMENT:                  Indictment
                   TERMS OF PLEA AGREEMENT                   NONE
                                    (IN DETAIL):
            PLEA TO MOTION TO ADJUDICATE:                    True
  FINDING AS TO ALLEGATIONS IN MOTION TO                     Tree
                                  ADJUDICATE:
   CONDITIONS OF COMMUNITY SUPERVISION                       As set out In State's exhibit A
                                      VIOLATED
      (as set out in the motion 10 adludlcatel:
  AFFIRMATIVE FINDING ON DEADlY WEAPON                       Not AppIc:abIe
      OTHER AFFIRMATIVE SPECIAL FINDINGS:                    Drugs/alcohol affected this crtme
                      DATE SENTENCE IMPOSED:                 APlll20.2015
  PUNISHMENT AND PLACE OF CONFINEMENT:                       40 yean In the InstIuIIonai Dlvislon·1DCJ,
                 TIME CREDITED TO SENTENCE:                  296dars
                                COURT COSTS:                 $80
               TOTAL AMOUNT OF RESITTUTION:                  $
       NAME AND ADDRESS FOR RESTITUTION:

         noB: 0810511964                      SS#: 45343-3961                SID#: tx 03720700

         This sentence shall run conculfenllv unless oIhetwIse speclled.

         On the date stated above, the Defendaol eIdered a plea of Gai.1 ty to the offense stated above and was
granted a deferred adjudication in the above numbered and styled cause. The Defeudant was placed on community
supervision as stated above, subject to the oonditions or supervision set out in the order in Ibis cause. Thereafter.
and during the period of supervision, the State filed a motion to acljudicate in Ibis cause, aIIeging thai the Defendant
had violated conditions of supervision set out in said order.

         On the date stated above, the above numbered and eotitled cause was regularly reached and called for a
hearing on the motion to adjudicate. and the State appeaacd by the attorney stated above. and the Defendant and the
Ddendant's attorney, as stated above, were also pn:sent. TbaaJPOD boIh sides aJIIlOI.UK:ed ready for the hearing.
and the Defendant, Defendants attorney, and the Defeodaot waived the reading of the motion to adjudicate, and,
upon being asked by the Court as to bow the deCendaDt pleaded, entered a plea of True to the allegations in the
motion to revoke.
                                                                 AdjudicatioD or Guilt; Direct Senlenc:e; Page 1 of 2 Pages
         Thereupon. the Ddendant was adm(wisIIaI by the CGurI of the coosequeaces of the plea; it appeared to the
Court that the Dcf'endam was awnpc:tad and . . the dcl:. . . . . . DOl bdIuenced in making said plea by any
consideration of fear or by an persuasion pIOIIIpdug said pica; and the Court received the ftee and voluntary plea,
which is now entered of reconl in the miDub::s of the court. The Court, after hearing all of the evic:Ience for the State
and the Defendant and arguments of coonseI. was of the opiDioa and fbund that the Defendant violated the
conditions of community supervision as Slated ~

         The Court then adjudK:ated the Defendald guilty of the otIease Slated above and found the offense was
                                                                                                ,r
committed on the date stated above. A pre-sc::DtaIce iIrvesti.pOon ftlPOI1 ....... ftqIIiftd doae. After bearing
additional evidence on the issue ofpunishmenl, if any. the CGurI that aS5tSStd pmrishmmt as Slated above.

       And thereupon the Court asked the Dere:adal:lt whether the DcfeIIdaal bad anytbing to say why said
sentence shouldnot be pl'OIIOUDCCCl upon said Deli,...., aad the Defeadaot answered DOthing in bar thereof.
Whereupon the Court proceeded to pl'CIIIOII1Ice cer*DCe ..... said J:)efaw:IB as Slated. above.

         It is therefore ORDERED, ADJ1..J.DGIID aad DECltEIID by the CGurI that the ctetf:ndant is guilty of the
offense stated above, the p"nishment is fixed as stIIIIal aIJme, aad the State of Texas do baYe and recover of said
defendant all comt costs in this prosecution exp"JQ04, for which exccutioo will issue.

         It is ORDERED by the Court that the Derendam be taken by the audaimI agerl of the State of Texas or
by the Sheriff of this county and be safely OOIM:JCCI aad dcIM:nxI to the Dindor. ~ Di'Visioa-TDCJ,
there to be confined in the JIIIIDDCr and for the period aforesaid. and the said defendant is hereby remanded to the
custody of the Sheriff of this COUDly UDIiJ such time as the Sbaijf can obey the directioos of this sentence. The
defendant is given credit as stated above on this serdmce for the time speat in ClOUDly jail. The Defendant also is
ordered to pay restitution to the persoo(s) ....... above in the amount specified above.

         Signed on the 20· day of April, 2015.




                                                       M                   N, JUDGE PRESIDING

         Defendant's right tInunbprint




                                                                 -•••
                                                                  •
                                                                  •
                                                                 •••




                                                             Atljudication of Guilt; Direct Sentence; Page 2 of 2 Pages